450 F.2d 1159
NEW JERSEY LIFE INSURANCE COMPANY, Plaintiff-CounterclaimDefendant and Third-Party Plaintiff-Appellant,v.Edith STADLER and Gerald Robbins, Defendants andCounter-Claimants, and Joseph G. EHRLICH and M.Lawrence Barbernell, Third-PartyDefendants-Appellees.
No. 31148.
United States Court of Appeals,Fifth Circuit.
Nov. 30, 1971.

James L. Armstrong, III, Miami, Fla., for appellant.
Alfred M. Carvajal, Miami, Fla., for M. Lawrence Barbernell.
Edward S. Corlett, III, Donald L. Lacy, Miami, Fla., for Joseph G. Ehrlich.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966